      Case 6:16-cv-00173-RP-AWA Document 872 Filed 07/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

JANE DOE 1, ET AL.                                §
                                                  §            6:16-CV-173-RP-AA
V.                                                §            Consolidated with
                                                  §            6:17-CV-228-RP-AA
BAYLOR UNIVERSITY                                 §            6:17-CV-236-RP-AA

                                              ORDER

       Before the Court is Baylor’s Motion to Compel Plaintiffs to Provide Sufficient Disclosures as

Required by Rule 26(a) of the Federal Rules of Civil Procedure. Dkt. 572. Baylor’s motion sought

to compel disclosure of certain information regarding the witnesses identified in Plaintiffs’ initial

disclosures, including certain witness contact information and the subject matter of the information

allegedly known by certain identified witnesses. Plaintiffs filed a Response informing the Court that

Plaintiffs had tendered the requested disclosures to Baylor that day and asserting that Baylor’s motion

was premature and moot. See Dkt. 574; Dkt. 575 (sealed exhibit showing Baylor’s receipt of

Plaintiff’s supplemented disclosures on October 17, 2018). Baylor did not file a reply.

       Accordingly, Baylor’s Motion to Compel Plaintiffs to Provide Sufficient Disclosures as

Required by Rule 26(a) of the Federal Rules of Civil Procedure (Dkt. 572) is DENIED as MOOT .

       SIGNED this 8th day of July, 2020.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE
